                                        Case 3:18-cv-03091-WHA Document 83 Filed 12/23/19 Page 1 of 1




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                 UNITED STATES DISTRICT COURT

                                  7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   JAMES PORATH, individually and on
                                       behalf of all others similarly situated,
                                  11                                                        No. C 18-03091 WHA
                                                      Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                        AMENDED CASE MANAGEMENT
                                       LOGITECH, INC.,                                      SCHEDULING ORDER: NOTICE TO
                                  14                                                        ABSENT CLASS MEMBERS
                                                      Defendant.
                                  15
                                  16
                                            In light of counsel’s decision not to propose a new class representative (Dkt. No. 82),
                                  17
                                       plaintiff shall submit a proposed notice to absent class members of the demise of this class
                                  18
                                       action, as well as a plan of distribution, by JANUARY 9 at NOON. Any objections shall be filed
                                  19
                                       by JANUARY 13 at NOON.
                                  20
                                            The proposed notice shall, among other options, give putative class members sixty days
                                  21
                                       to intervene as the putative class representative, with their own counsel, before this case will be
                                  22
                                       dismissed. If nobody steps forward by then, this action will be dismissed.
                                  23
                                  24
                                            IT IS SO ORDERED.
                                  25
                                       Dated: December 23, 2019.
                                  26
                                  27                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  28
